Exhibit Altair Nanotechnologies Reports First Quarter 2009 Financial Results RENO, Nev. – May 7, 2009 – Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today reported financial results for the first quarter ended March 31, 2009. For the quarter ended March 31, 2009, the Company reported revenues of $0.9 million, down from $1.1 million for the same period in 2008. The net loss was $6.4 million, or seven cents per share, compared to a net loss of $8.3 million, or 10 cents per share, for the first quarter of 2008. The basic and diluted weighted average shares outstanding for the quarter were 93.0 million, compared to 84.2 million reported in the first quarter of 2008. Operating expenses of $7.4 million for the first quarter of 2009 were $2.4 million less than the operating expenses of $9.8 million for the first quarter of 2008.The decrease in operating expenses was primarily a result of lower research and development costs associated with the smaller number of grants on which we are working in 2009 compared to 2008. The Company’scash and cash equivalents decreased by $6.2 million, from $28.1million at December 31, 2008 to $21.9million at March 31, 2009.
